Citation Nr: 0336489	
Decision Date: 12/24/03    Archive Date: 12/29/03

DOCKET NO.  98-14 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUES

1.  The propriety of the initial 20 percent rating assigned 
for the service-connected lumbosacral strain.  

2.  Entitlement to an increased rating for the service-
connected right shoulder disability, currently evaluated as 
20 percent disabling.  

3.  Entitlement to a total compensation rating based on 
individual unemployability (TDIU).  



REPRESENTATION

Appellant represented by:	(To be clarified)




ATTORNEY FOR THE BOARD

J. A. Markey, Counsel



INTRODUCTION

The veteran served on active duty from March 1992 to February 
1997.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
RO in Phoenix, Arizona that granted service connection for 
the veteran's lumbosacral strain and assigned a 
noncompensable evaluation.  

In September 1999 and July 2000, the Board remanded the case 
for additional development.  

In February 2000 rating decision, the RO assigned an 
increased rating of 20 percent for the service-connected 
lumbosacral strain, effective on February 15, 1997.  

During the course of this appeal, custody of the veteran's 
claims folder was transferred through several different 
locations and, as reflected on the preceding page, apparently 
has now been returned to the control of the RO in Buffalo, 
New York.  

(This appeal is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.)  




REMAND

The veteran contends, in substance, that his service-
connected disabilities are more disabling than currently 
evaluated.  

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (hereinafter VCAA or the Act), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) and implementing 
regulations (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)) modified VA's duties to notify and assist 
claimants.  38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 2002); 
38 C.F.R. § § 3.159(a)-(c) (2003).  

This law (and regulations), enacted during the course of this 
appeal, also includes notification provisions.  Specifically, 
they require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary, 
that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2003).  

The Board also notes that, in August 2003, the RO sent the 
veteran a letter that was intended to comply with the 
requirements of VCAA.  However, this letter was defective 
because the veteran was not clearly informed of the 
information or evidence necessary to support his claim under 
the provisions of 38 U.S.C.A. § 5103(b).  

In addition, a review of the record reflects that the veteran 
failed to report for examinations scheduled in September 
2002, but it appears that he did not receive notice of these 
examinations.  

As well, the record reflects that he failed to report to 
examinations scheduled in June 2003.  There is no clear 
indication that the veteran received notice of these 
examinations, but he did present for outpatient treatment 
subsequent to that time.  The Board finds that additional 
examinations should be scheduled.  

In this regard, it should be pointed out that pursuant to 
38 C.F.R. § 3.655 (2003), when a veteran fails to report, 
without good cause, for an examination scheduled in 
conjunction with a pension claim or a reopened claim for 
compensation, the claim shall be denied.  In rescheduling the 
examination, the veteran should be notified of this 
provision.  

In readjuducating this claim, it is also pointed out that by 
regulatory amendment, effective on September 26, 2003 
substantive changes were made to the schedular criteria for 
evaluating spine disabilities, as defined in 38 C.F.R. 
§ 4.71a.  See 68 Fed. Reg. 51454-51458 (August 27, 2003).  

The General Counsel of VA recently, citing United States 
Supreme Court and U.S. Court of Appeals for the Federal 
Circuit precedent, has held when a new regulation is issued 
while a claim is pending before VA, VA must first determine 
whether the regulation identifies the types of claims to 
which it applies.  If the regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
retroactive effects.  

If applying the new provision would produce such retroactive 
effects, VA ordinarily should not apply the new provision to 
the claim.  If applying the new provision would not produce 
retroactive effects, VA ordinarily must apply the new 
provision.  See VAOPGCPREC 7-2003 (November 19, 2003).  

It appears to the Board that, in cases such as this, the 
General Counsel's opinion dictates that the "old" criteria 
for evaluating spine disabilities apply prior to the change 
in regulation, or September 26, 2003, and that the new 
criteria apply thereafter.  

In any event, regardless of this interpretation, the Board 
notes that the retroactive reach of the new regulation under 
38 U.S.C.A. § 5110(g) (West 1991) can be no earlier than the 
effective date of that change.  See VAOPGCPREC 3-2000 (2000); 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).

Moving on to the other issues listed on the title page of 
this document, the Board construes a VA Form 646 received in 
June 2000 as, among other things, a Notice of Disagreement 
with the RO's May 2000 denial of an increased evaluation for 
the veteran's service-connected right shoulder disability.  

That said, the RO should prepare and provide the veteran and 
his representative with a Statement of the Case.  See 
38 C.F.R. § 19.26 (2003); Manlincon v. West, 12 Vet. App 238 
(1999) (a Notice of Disagreement initiates review by the 
Board of the RO's denial; thus, the next step is for the RO 
to issue a Statement of the Case on the denial of the issue).  

Regarding the TDIU issue, it is noted in his January 2000 
request for an increased rating for his service-connected 
right shoulder disability, the veteran also submitted what 
the Board has construed to be a claim of entitlement to TDIU.  

This claim has yet to be adjudicated by the RO, and at this 
point, the RO should seek clarification as to whether the 
veteran wants to pursue such a claim and, if so, develop the 
claim accordingly.  See 38 U.S.C.A. § 5103A (West 2002).  

Finally, the RO should take appropriate steps to ascertain 
the veteran's representation at this time.  

In view of the above, these claims are REMANDED to the RO for 
the following action:

1.  The RO should take appropriate steps 
to send the veteran a letter providing 
the notice required under 38 U.S.C.A. 
§ 5103.  The RO should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO is 
unable to obtain any pertinent evidence 
identified by the veteran, it should so 
inform the veteran.   

2.  The RO should take appropriate steps 
to contact the veteran in order to 
clarify his current representation.  

3.  The RO then should issue a Statement 
of the Case to the veteran and any 
representative with respect to the claim 
for an increased evaluation for his 
service-connected right shoulder 
disability.  They should be informed of 
the necessity of filing a timely 
Substantive Appeal if the veteran wishes 
to place the issue in appellate status. 
38 C.F.R. § 19.26 (2002).  If the veteran 
places this issue in appellate status, 
the RO should undertake any indicated 
development.  See 38 U.S.C.A. § 5103A 
(West 2002).  

4.  The RO also should take appropriate 
steps to clarify whether the veteran is 
indeed seeking a TDIU rating.  If the 
veteran responds in the affirmative, and 
after should undertake any indicated 
development, the RO should adjudicate 
this claim and, if necessary, inform the 
veteran of his appellate rights.  

5.  The veteran should be afforded a VA 
examination to determine the current 
severity of his service-connected 
lumbosacral strain.  All indicated 
clinical findings, including range of 
motion of the thoracolumbar spine, 
should be reported in detail.  The 
claims file must be made available to and 
reviewed by the examiner prior to the 
requested study.  The examiner also 
should identify any objective evidence of 
pain or functional loss due to pain 
associated with the lumbosacral strain.  
In scheduling this examination, the 
veteran should be provided with the 
dictates of 38 C.F.R. § 3.655, as 
discussed hereinabove.  

6.  The RO should then undertake any 
other indicated development.  

7.  Then, after providing the veteran 
with the appropriate time to submit 
additional evidence, the RO should review 
all of the evidence of record, including 
any new evidence, and readjudicate the 
claim of entitlement to a higher initial 
evaluation for the service-connected 
lumbosacral strain.  In doing so, the RO 
should consider both the old and new 
criteria for evaluating sine 
disabilities.  If any benefit sought on 
appeal is not granted, an appropriate 
Supplemental Statement of the Case should 
be furnished to the veteran and any 
designated representative.  They should 
also be afforded an opportunity to 
respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



